          Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 1 of 9



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________________

IRINA GVOZD,                                *
                                            *
                  Plaintiff                 *
                                            *                Case No.
            v.                              *
                                            *
FEDERAL RESERVE BANK OF NEW YORK,           *
                                            *
                  Defendant                 *
____________________________________________


                    COMPLAINT and JURY TRIAL DEMAND
______________________________________________________________________________


       Plaintiff, IRINA GVOZD (hereinafter referred to as Plaintiff), by and through her

undersigned counsel hereby sues the above-named Defendant for damages she incurred as a

result of said Defendant’s violations of Title VII of Civil Rights Act of 1964 and various other

discriminatory practices and in support thereof states as follows:

                                  NATURE OF THE ACTION
       This is a civil action seeking monetary damages resulting from Defendant’s unlawful

employment practices of gender, age, and national origin discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq.

(“Title VII”), and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a. This action seeks to

provide appropriate relief and award monetary damages to Plaintiff, who was adversely affected

by such practices. Plaintiff avers that the above-named Defendant has discriminated against her

by engaging in harassment against the Plaintiff by her immediate supervisor routinely and

improperly referencing her age, gender and national origin; denying her career advancement;

                                                 1
          Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 2 of 9



creating a hostile work environment, in which Plaintiff was compelled to work; unreasonably

and unjustifiably providing her with unfavorable work performance assessment; unjustifiably

and without cause placing her on a 90-day probation; and ultimately terminating her employment

after Plaintiff exercised her rights under Title VII by filing and resolving a charge of

discrimination.

                                  JURISDICTION AND VENUE
1.     Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
1343 and 1345. This action is authorized and instituted pursuant to Sections 703(a), 704(a),
706(f)(1), 706(f)(3), of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§
2000e-2(a), 2000e-3(a), 2000e-5(f)(1), and Section 102 of the Civil Rights Act of
1991, 42 U.S.C. §1981a. The venue is proper pursuant to 42 U.S.C. §2000e-5(f)(3).
2.     The employment practices alleged to be unlawful were committed within the
jurisdiction of the United States District Court for the Southern District of New York.
3.     Plaintiff has satisfied all conditions precedent to commencing this action by filing a

charge of discrimination with the Equal Employment Commission (hereinafter EEOC) on or

about July 20, 2018 and received a right to sue letter from the EEOC on August 31, 2018.

                                             PARTIES
4.     Plaintiff is an adult resident of the State of New York.
5.     Upon information and belief, Defendant The Federal Reserve Bank of New York

(hereinafter Defendant) is a bank and an independent private business entity within the Federal

Reserve System of the United States, which is owned by the United States Government and

serves as the nation’s central bank. Defendant’s principal office is located at 33 Liberty Street,

New York, New York 10045.

6.     At all times pertinent hereto, Defendant has continuously been and is now doing business


                                                  2
          Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 3 of 9



in the State of New York and has continuously had at least fifteen (15) employees.

7.     At all times pertinent hereto, Defendant has continuously been an employer within the

meaning of Title VII and is subject to antidiscrimination provision set forth therein.

                 STATEMENT OF FACTS AND GENERAL ALLEGATIONS


8.     Plaintiff commenced her employment with Defendant in March of 2010 as a bank

examiner after eight years of employment in private sector.

9.     In 2014 Plaintiff joined the Defendant’s J.P. Morgan onsite team (hereinafter Team) as a

Business Line Specialist for Sales and Trading Businesses. In 2016 Plaintiff became a Senior

Examiner on the same team and continued her employment with the Defendant in that capacity

until her termination on September 15, 2017.

10.    In September of 2015 the existing management of the J.P. Morgan onsite team was

replaced in its entirety by a new management team and Plaintiff was assigned new immediate

supervisors. After the change of management, several members of the Team left the team and

Plaintiff became the youngest and the only female member in her Team group.

11.    From the outset of taking charge of the Team, the new managers of the Team engaged in

a deliberate and persistent practice of disrespectful, denigrating and disparaging treatment of

various members of the Team including the Plaintiff and otherwise flagrantly violating the

Federal Reserve policies. The conduct of the new Team management described above created a

hostile work environment for the Plaintiff within the Team.




                                                 3
            Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 4 of 9



12.    Almost immediately after the change in the Team’s management Plaintiff’s new

supervisors engaged in a deliberate and persistent pattern of conduct towards the Plaintiff that

was hostile, harassing, inappropriate and discriminatory. Such conduct included the following:

       a)      As the only female and the youngest member of the Team, Plaintiff was

      consistently assigned tasks that were below and not commensurate with her skill and

      experience level that male members of the Team with lesser experience were not assigned;

       b)      Plaintiff was routinely excluded from business meetings, discussions, and her

       work product and professional opinions, albeit necessary to a given project, were

       routinely and demonstratively ignored, denigrated and dismissed in the presence of other

       Team members;

       c)      Plaintiff was routinely assigned projects with unreasonable deadlines and

       parameters and her workload increased to unmanageable levels, while male members of

       the Team were given preferential treatment by Plaintiff’s supervisors with respect to

       projects and work load;

       d)      Plaintiff’s immediate supervisors regularly and deliberately engaged in

       controversial discussions with other male colleagues which included derogatory, sexist

       and offensive references to women in Plaintiff’s presence. Despite Plaintiff’s requests to

       refrain from making such comments as they made her uncomfortable such conduct on the

       part of the management and Plaintiff’s supervisors persisted and increased;

       f)      Plaintiff’s immediate supervisor made numerous calculated and deliberate

       statements to the Plaintiff between September of 2015 and her termination in September

       of 2017 with intent to harass, bully and belittle the Plaintiff which included:


                                                 4
          Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 5 of 9



               i) Routinely referring to Plaintiff as “intern,” telling the Plaintiff that she was

               lucky to have such employment at her “young age” and making other

               inappropriate and offensive references to Plaintiff’s age;

               ii) Routinely making inappropriate references to Plaintiff’s gender and

               subjecting her to a differential treatment that her male colleagues were not;

               iii) Routinely making extreme and highly inappropriate references to Plaintiff’s

               ethnicity, including a statement that there were “too many Ukrainians” in higher

               professional positions, and that “all these [expletive] Ukrainians want too much.”

               Plaintiff is of a Ukrainian origin, and her supervisor’s statements regarding her

               ethnicity were made directly to and/or in Plaintiff’s presence with a clear intent to

               harass, threaten and intimidate the Plaintiff;

               iv) Constantly threatening the Plaintiff with termination or “managing-out”

               whenever the Plaintiff asked her supervisor to refrain from and/or protested

               against harassing and/or disrespectful treatment by the management and her

               immediate supervisor.

13.    On February 6, 2017 Plaintiff filed a complaint against her supervisor with the EEOC

office within the Federal Reserve. The official investigation that ensued as a result of Plaintiff’s

complaint concluded that that some conduct that was not consistent with Defendant’s policies

took place. However, upon information and belief, no disciplinary action against the Plaintiff’s

supervisor was taken.

14.    Following Plaintiff’s complaint to EEOC Plaintiff’s supervisor’s and Team

management’s conduct towards the Plaintiff grew increasingly adverse and hostile, and their


                                                  5
          Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 6 of 9



attempts to terminate her employment at the Defendant and/or “manage-out” the Plaintiff

became clear and deliberate and included the following:

       a) Immediately following her EEOC complaint, Plaintiff was given a negative mid-year

      review by her immediate supervisor against whom Plaintiff filed her complaint, despite

      there being no changes in Plaintiff’s conduct, work product, work ethic and performance.

      In fact, during that same period Plaintiff received favorable reviews from client and

      several other managers;

       b) Plaintiff’s immediate supervisor engaged in excessive micro-management of

      Plaintiff’s work and excessively close monitoring of all of Plaintiff’s activities, clearly

      intending to harass and intimidate the Plaintiff;

       c) In addition, Plaintiff’s immediate supervisor engaged in aggressive interviewing of

      several past and present employees of the Defendant regarding any possible misconduct

      on the part of, grievances against, and/or any other negative experience with and/or any

      negative information about the Plaintiff that any such employees may have to aid

      Plaintiff’s manager in his attempts to terminate Plaintiff’s employment at the Defendant;

       d) Following her complaint against her manager and without any warning or explanation

      Plaintiff was placed on a 90-day disciplinary probation on July 12, 2017.

15.    On September 15, 2017, without any reason or explanation given, Plaintiff was

terminated from her employment at the Defendant.

16.    Plaintiff’s termination from the Defendant Federal Reserve of New York’s employment

was without cause or merit and constitutes a deliberate and egregious act of retaliation for her

brining a discrimination complaint against her immediate supervisor.

                                                 6
           Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 7 of 9




                                              COUNT I
                                            (Retaliation)
17.    Plaintiff repeats and realleges her allegations as set forth in paragraphs 1 through 16 as if

set forth herein and incorporates them by reference.

18.    Since at least February 6, 2017, Defendant has engaged in unlawful retaliatory practices

in violation of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by engaging in harassing and

threatening conduct against the Plaintiff, excessive monitoring, placing Plaintiff on a disciplinary

probation without cause or justification, and ultimately terminating her employment because she

opposed discriminatory practices and initiated an EEOC proceeding against her supervisor.

19.    The effect of the events described above has been to deprive Plaintiff of
equal employment opportunities in retaliation for exercising her federally protected rights.
20.    The unlawful employment practices described above were intentional.
21.    The unlawful employment practices described above were done with malice and/or with

reckless disregard to Plaintiff’s federally protected rights.

22.    As a result of Defendant’s conduct herein Plaintiff suffered economic and non-economic

damages as well as extreme emotional distress and mental anguish.

                                             COUNT II
                                      (Gender Discrimination)
23.    Plaintiff repeats and realleges her allegations as set forth in paragraphs 1 through 22 as if

set forth herein and incorporates them by reference.

24.    Defendant and Defendant’s agents deliberately engaged in harassment and discriminatory

practices against Plaintiff on the basis of her gender in violation of Title VII.


                                                   7
           Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 8 of 9



25.    As a result of Defendant’s conduct herein Plaintiff suffered economic and non-economic

damages as well as extreme emotional distress and mental anguish.

                                             COUNT III
                                        (Age Discrimination)
26.    Plaintiff repeats and realleges her allegations as set forth in paragraphs 1 through 25 as if

set forth herein and incorporates them by reference.

27.    Defendant and Defendant’s agents deliberately engaged in harassment and discriminatory

practices against Plaintiff on the basis of her age in violation of Title VII.

28.    As a result of Defendant’s conduct herein Plaintiff suffered economic and non-economic

damages as well as extreme emotional distress and mental anguish.

                                             COUNT IV
                                   (Ethnic Origin Discrimination)
29.    Plaintiff repeats and realleges her allegations as set forth in paragraphs 1 through 28 as if

set forth herein and incorporates them by reference.

30.    Defendant and Defendant’s agents deliberately engaged in harassment and discriminatory

practices against Plaintiff on the basis of her ethnic origin in violation of Title VII.

31.    As a result of Defendant’s conduct herein Plaintiff suffered economic and non-economic

damages as well as extreme emotional distress and mental anguish.


       WHEREFORE, Plaintiff demands judgment against the Defendant as follows:
               a) Defendant be ordered to pay the Plaintiff damages in the amount to be
determined at trial but believed to be in excess of Five Hundred Thousand Dollars ($500,000.00)
and the costs of this action against the Defendant;
               b) Defendant be ordered to pay Plaintiff’s attorneys fees;

                                                   8
         Case 1:18-cv-11001-JGK Document 1 Filed 11/26/18 Page 9 of 9




            c) Such other and further relief that this Court deems just and proper.


                               DEMAND FOR JURY TRIAL

            Plaintiff demands a trial by jury on all issues triable by jury.


Dated:      November 25, 2018


                                            Respectfully Submitted,


                                            /s/ Vladimir I. Gvozd
                                            ________________________
                                            Vladimir I. Gvozd
                                            Attorney for Plaintiff
                                            Bar No. 4266722
                                            Law Offices of Vladimir I. Gvozd
                                            4800 Hampden Lane, Suite 200
                                            Bethesda, Maryland 20814
                                            Tel. (301) 652-5530
                                            Fax (301) 576-4513
                                            vgvozd@gvozdlaw.com




                                               9
